Citation Nr: 1128674	
Decision Date: 08/03/11    Archive Date: 08/10/11

DOCKET NO.  08-25 858	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a low back disorder.  

2.  Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran; Veteran's spouse




ATTORNEY FOR THE BOARD

Shana Z. Siesser, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1969 to February 1971.

This matter comes before the Board of Veterans' Appeals (Board) from a November 2007 rating decision of the Department of Veteran's Affairs (VA) Regional Office (RO) in San Diego, California.

The Veteran appeared before the undersigned Veterans Law Judge at a Travel Board hearing in March 2011; a transcript of which is of record. 

The issue of entitlement to service connection for a low back disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's original claim of service connection for a low back disorder was denied by an unappealed rating decision in December 2005.  

2.  The evidence received since the December 2005 rating decision relates to an unestablished fact necessary to substantiate the claim of service connection for a low back disorder and raises a reasonable possibility of substantiating the claim.





CONCLUSIONS OF LAW

1.  The December 2005 rating decision which denied entitlement to service connection for a low back disorder is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2010).

2.  Evidence received since the final December 2005 determination denying the Veteran's claim of entitlement to service connection for a low back disorder is new and material, and the Veteran's claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.156, 20.1103 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board will discuss the relevant law which it is required to apply.  This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.) and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions.  38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (Implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (The Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction.  The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts).

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  The Board has considered this legislation, but finds that, given the favorable action taken below; no discussion of the VCAA at this point is required.

New and Material Evidence

A December 2005 rating decision denied the Veteran's claim of entitlement to service connection for a back disorder.  The RO sent notice of the decision to the Veteran at his last address of record.  The Veteran did not appeal that decision.  Therefore, the December 2005 rating decision became final.  38 U.S.C.A. § 7105(c).  However, if new and material evidence is presented or secured with respect to a claim that has been disallowed the Secretary shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  

Under 38 C.F.R. § 3.156(a), evidence is considered "new" if it was not previously submitted to agency decision makers.  "Material" evidence is evidence which, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  For the purpose of determining whether a case should be reopened, the credibility of the evidence added to the record is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

A review of the statement of the case shows that the RO denied reopening the claim; however, the Board is not bound by the RO's actions.  The Board has a jurisdictional responsibility to determine whether a claim previously denied by the RO is properly reopened.  If new and material evidence is not submitted, then the claim cannot be reopened and its merits reviewed.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  

The evidence of record at the time of the December 2005 rating decision consisted of service treatment records showing complaints of intermittent low back pain of a two-year duration after six months in service and a September 2005 VA examination, in which the examiner opined that without resorting to mere speculation, it was difficult to say for certain that the Veteran's low back disorder was related to service.  Additionally, an x-ray of the Veteran's spine showed spondylosis, scoliosis, and spina bifida occulta.  

The Veteran's claim was denied on the basis of the RO's determination that scoliosis and spina bifida are developmental abnormalities that cannot be attributed to service and that the evidence did not support an etiological relationship between the Veteran's spondylosis and his period of service.  

The evidence submitted in support of reopening the claim includes more recent medical records that show treatment records for a low back disorder; the Veteran's testimony at a March 2011 Board hearing; and letters from the Veteran's physicians.  Specifically, the Veteran submitted a letter from his chiropractor, dated in April 2011, which states that it is: 

"reasonable to conclude that the time of military service matches the approximate age of the [Veteran's] degeneration.  The spondolytic L5 is consistent with lifting heavy objects with poor posture and the stresses of military boot camp and active service.  The disc degeneration and degenerative arthritis could not get in the condition it is in now in less than 20 plus years.  There is no way to be 100% sure what caused his current condition unless there are x-rays or MRIs before and after whatever caused it.  Based on his history since the military, there is nothing that makes sense as an alternative cause."

The Board finds that this evidence raises a reasonable possibility of substantiating the Veteran's claim as he now has a medical opinion that relates his current disability to service.  The evidence is new and material under the provisions of 38 C.F.R. § 3.156(a) and the claim is reopened.  The claim will be remanded for further development.  


ORDER

As new and material evidence has been received sufficient to reopen a claim of service connection for a low back disorder, the claim is granted to this extent. 


REMAND

As noted, the record contains evidence of complaints of back pain and treatment during service.  The Veteran has also submitted current records of a diagnosis of a back disorder, along with an opinion relating his back disorder to his period of service.  The VA is obligated to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Therefore, a VA examination is necessary prior to adjudicating this claim.  

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC must ascertain if the Veteran has received any VA, non-VA, or other medical treatment for a back disorder that is not evidenced by the current record.  The Veteran must be provided with the necessary authorizations for the release of any treatment records not currently on file.  The RO/AMC must then obtain these records and associate them with the claims folder.

2. After the passage of a reasonable amount of time, the RO/AMC must afford the Veteran the medical examinations detailed below, to be conducted by appropriately qualified physician(s), who will respond to the inquiries below.  In all examinations, the following considerations will govern:

a. The claims folder, and a copy of this remand, will be made available to the examiner(s) who must acknowledge such receipt and review in any report generated as a result of this remand.  

b. The examiner(s) must conduct any appropriate interviews and clinical testing to respond to the inquiries.

c. The examiner(s) must state the medical and factual basis or bases for any opinions rendered based on his or her clinical experience, medical expertise, and established medical principles, and with identification of the evidence of record.
  
d. If the examiner finds he or she cannot provide a requested finding without resort to pure speculation, he must provide a complete rationale for any such opinion.  He must indicate whether his or her inability to provide such an opinion is a result of such factors as: i) an intractable lack of sufficient factual information, (ii) a lack of sufficient specialization or expertise on his or her part, or (iii) a lack of sufficient knowledge or information in the medical community at large under the current state of the art of medical care and research.
      
e. The examiner shall respond to the following inquiries:

i. Does the Veteran have a current diagnosis of a back disorder?

ii. If so, list all diagnoses and identify any disorders that are congenital or developmental abnormalities.

iii.  If any back disorder is congenital or developmental, was such congenital or developmental disorder aggravated by any incident of active military service?

iv. If the Veteran has a diagnosis of a back disorder that is neither congenital or development, is such a disorder etiologically related to the Veteran's period of service? 

3. Thereafter, the RO/AMC will review the claims files and ensure that the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  

4. The RO/AMC must then readjudicate the claim of service connection for a back disorder to include consideration of all of the evidence of record.  If any of the benefits sought on appeal remains denied, the Veteran and his representative will be furnished a supplemental statement of the case with reasons and bases for the decision.  The RO/AMC's attention is called to the VA's General Counsel Opinion in VAOGCP 82-90 (holding that a congenital defect can be subject to superimposed disease or injury, and if superimposed disease or injury occurs during military service, service-connection may be warranted for the resultant disability). The Veteran and his representative will be then given an appropriate opportunity to respond thereto the supplemental statement of the case if any is issued.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 



of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



____________________________________________
Vito A. Clementi 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


